[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS
                                                      FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                   JUNE 24, 2009
                            No. 08-13432        THOMAS K. KAHN
                                                     CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 05-00356-CR-T-23-EAJ


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ALBON JONES,
a.k.a. Dread,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 24, 2009)

Before EDMONDSON, CARNES and WILSON, Circuit Judges.
PER CURIAM:

       Defendant-Appellant Albon Jones appeals the district court’s refusal to grant

more than a two-level base offense level reduction of his sentence sought by Jones

pursuant to his 18 U.S.C. § 3582(c)(2) motion. No reversible error has been

shown; we affirm.

       Jones pleaded guilty pursuant to a plea agreement to a crack cocaine offense

and was sentenced originally to a term of 100 months’ imprisonment.1 That

sentence reflected a downward departure from Jones’s guideline range based on a

U.S.S.G. § 5K1.1 substantial assistance motion filed by the government. In March

2008, Jones filed a motion pursuant to section 3582(c)(2) for retroactive

application of Amendment 706 to the sentencing guidelines.2 The district court

determined that Amendment 706 was applicable to Jones, reduced Jones’s offense

level by two levels, and imposed a new revised total sentence of 84 months (again

reflecting a comparable downward departure to the guideline range to reflect



       1
         The government’s argument that the appeal waiver in Jones’s plea agreement bars this
appeal is without merit. Neither the language of the plea agreement nor the Rule 11 colloquy
attending the district court’s acceptance of Jones’s guilty plea contemplated a waiver of rights in
the event of a retroactive guidelines amendment; the record fails to support a knowing waiver of
the right to appeal a ruling in a section 3582(c)(2) proceeding. See United States v. Johnson, 541
F.3d 1064, 1066 (11th Cir. 2008).
       2
        Amendment 706 revised U.S.S.G. § 2D1.1 by reducing by two levels the offense levels
applicable to crack cocaine offenses. Subject to technical changes effected by Amendment 711,
Amendment 706 was made retroactive as of 3 March 2008 by Amendment 713.

                                                 2
Jones’s substantial assistance). Jones does not dispute that his revised guideline

range after application of the two-level adjustment and credit for substantial

assistance was 84 to 105 months. Jones argued before the district court -- and

argues on appeal -- that a further reduction below the guideline range is supported

by application of the sentencing factors set out in 18 U.S.C. § 3553(a). Jones

maintains that post-Booker, United States v. Booker, 125 S. Ct. 738 (2005), the

guidelines are advisory in the context of a section 3582 resentencing: the district

court has authority to depart from the guidelines when imposing a new sentence

under section 3582.

      We review de novo the district court’s legal conclusions about the scope of

its authority under section 3582, United States v. Moore, 541 F.3d 1323, 1326 (11 th

Cir. 2008), cert. denied, McFadden v. United States, 129 S. Ct. 965 (2009), and

cert. denied, 129 S. Ct. 1601 (2009), if section 3582 applies, a district court’s

decision to grant or deny a sentence reduction is reviewed for abuse of discretion.

United States v. James, 548 F.3d 983, 984 n.1 (11th Cir. 2008)

      If a district court is authorized to reduce a sentence pursuant to section

3582(c)(2), it may do so “after considering the factors set forth in section 3553(a)

to the extent they are applicable, if such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2).



                                           3
A sentencing adjustment under section 3582(c)(2) allows no full de novo

resentencing. See U.S.S.G. § 1B1.10(a)(3) (“proceedings under 18 U.S.C. §

3582(c)(2) and this policy statement do not constitute a full resentencing of the

defendant”). All original sentencing determinations are to remain unchanged with

only the amended guideline range substituted for the unamended guideline range

used at sentencing. See U.S.S.G. § 1B1.10, comment. n.2; United States v.

Vautier, 144 F.3d 756, 760 n. 4 (11th Cir. 1998). The 84-month sentence imposed

represents the minimum sentence the district court had authority to impose

consistent with section 3582(c)(2) and applicable policy statements of the

Sentencing Commission.

      Jones argues nonetheless that Booker trumps application of the policy

statements: once a guidelines amendment is made retroactive, the Sentencing

Commission has no power to cabin the district court’s jurisdiction and discretion

on the application of that guideline.   Our decision in United States v. Melvin, 556
F.3d 1190 (11th Cir. 2009), cert. denied (U.S. May 18, 2009) (No. 08-8664),

precludes Jones’s claim of Booker error. In Melvin, we concluded that Booker and

its progeny have no application to section 3582(c)(2) resentencing proceedings.

Under Melvin, a district court is bound by the limitations on its discretion imposed

by section 3582(c)(2) and the applicable Sentencing Commission policy



                                           4
statements. Resentencing under section 3582(c)(2) allows a district court no

discretion to impose a non-guidelines sentence.

      AFFIRMED.




                                         5